DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/22/2021 has been entered, claims 3, 8, 13 and 18 are cancelled and claim 21 is new, thus claims 1-2, 4-7, 9-12, 14-17 and 19-21 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn. 	The amendment to claims 3 and 13 overcomes the previous 112(b) rejection, therefore, the rejection in hereby withdrawn.
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17 and 19-21 are allowed.
 The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	an OLED display panel wherein “thicknesses of the at least two optical coupling layers are gradually decreased in the direction in which light emits from the light-emitting functional layer” in combination with the limitation wherein “refractive indices of the at least two optical coupling layer are gradually decreased in the direction in which light emits from the light-emitting functional layer” as recited in claims 1 and 11; and “thicknesses of the at least two optical coupling layers are gradually decreased in the direction in which light emits from the light-emitting functional layer” in combination with the limitation wherein “refractive indices of the at least two optical coupling layer are gradually increased in the direction in which light emits from the light-emitting functional layer” as recited in claim 21.
 	Claims 2, 4-7, 9-10, 12, 14-17 and 19-20 are also allowed for further limiting and depending upon allowed claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892